Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 1 of 39

FOR THE DISTRICT OE. Aes Lap

 

| NRETZ.b WATAINS,
Plant ff

EA THE UNITED STATES DIS TRICTCOURT..

 

—\f-

 

 

BALTIMORE CTTY STEVEN T.MOVER, ROBERT GREEN MICHAEL
_RESNICH, DIONE: AANDALEH TYRELL WI THM \TLLZAMS,
| FATEMA PATTE EASON, NORMAN HARTI MEUIN useASu SHAWIANDA

JACKSON, GERALD. Sylyh), SERGEANT AEA DEAL OE CORRECT
_ALDTELCER VANE DOE CORRECTIONAL OFFICER TESHA BUTLER, ELLTCE RALL

 

 

BOBBY ALLEN, RONALD CRALSEORD DAMON TELP. KEMAR HINES, CORRECTEONAL

-SERAGENT BR ieXaRD HRC SMACES, TAL, CLUE ARONA THE
_MENTCALNIRECTOR OF BRLTZMARE CITY BusKING AND INTAKE CENTER MULUGETA
| AYARL THE MENTCAL DIRECTOR SEMARHLAND BECEPTIAN DIAGNOSTIC ANID

_OEELCER THOMAS COPRECTIONL OFFICER POWELL, CORRECTIONAL OFFLCEI RWEEA

 

 

_ALDANA SHARON BAULOM, UILLIZATZON MANAGEMENT REUIEL PANEL, THE

| CLASSTFTCATCON CENTER DLUCEMT. OL ALSALE, CORTZON HEALTH LUN MRtzMdRG)
-CENDICE R.CRIS] HELLY BTCMPORD CRYSTAL JAMISON) MUN ALA LTreLL, ERWIN

| Oey

 

ASSISTANT WARDEWOF MARYLAND CORRECTIONAL TUS TET Urn: HAGERSTOWN,
"JANE DOE DISPENSABY NURSES ATEASTERN CORREC CEOWAL INS te tutcoN) RUTH
CAMPBELL BRUCE FORD, SABAH JOHNSON, MARTE DEST PAUL MATERA, CLAYTON
RAAB, DEBORAH TABULAU, JASON CLEM, TALMADGE REEVES LIALTER WEST, WAYNE
_HTLL, MONICA STALLUORTH, MAKSED CHOUDRY JANE DOE DISPENSARY
__ANURSES AT ROXBURY CORRECTIONAL INSTETUTZON, THE CORRECT. AX

 

 

 

_CORPARATE MEDIC nf DIRECTAR, ECTOR, Sued in theic 1 Adividual anc
_Lincial copactties

PHARMACY SERUICES TNL CASEY CAMPBELL on TRE DEPOTS

 

 

Defendants,

 

 

____ PROPOSED AMENDED CoMeLATNIT WLTH DEMAN a VTRTRL
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 2 of 39

 

LD SURISDICTIONS VENUE

1) This isa. Cwil acton atthorized by 42.U5.C. Section 1493 to redeesstoe
deeration under Color oFstate Low oF Cghts Secured by the Constitution of the United
SHateSaxnd Secured oy Acts of Congress prouiding For equa) rights of persons win rhe __
| Jurisdiction ofthe United States. The Court lias Junsdicton under AB U.S.C. Secon 1331
Od (33)a\/3). The Court has Suppleneta) Jurisdiction over the. nudes Stace Laud Tort
Claires writer 8 U5.C section 1367, The plaintiff sels declaratory relief pursuant 10 28.5.
Section Ab] and 2aN2, The Plan tF5 claims for indunctive ehefar qumnorized by A8 USC, _
| Section AabS and AAsHond Fule 65 of the Federul Rolesor Civtl Proceduré,.

A) The NISTRICTor MARYLAND {s on appropriate UeOUE Under 28 U.S.C. Section 134)

 

 

 

| (oN) because tis where the events nina Cise to this Clam OC(UMed.

 

 

— PURINE
3) The Phin Fi afiz Uabhins has been invurceratedad Baltonoe C-ty Boolting
_Ond Tiake Cemter{'BCBIC") Maryland Rereorion Diagnostic and Classification Center
CHRD’) Macyland Correctional Zasti-tukan-ogerstown [“M CTH) Eastern Conrectiona |
~“Tastivton(Ecr") ond Rovbuty Correctional Tnstitution('A(') during the events

_deseibedin thiscomplaink -
ILL, yEFENDANTS
+), Defendar} StevenT. Moyeristhe former Secretacyst the Deoachnent of Pili

Sage and Correchona) SeniveS and uns respusible far He Cer eration of the Depeche
and eachunet unde 4s Jurisdiction i0cluding the Dwsiof OF Re-tral Detenton afd Serves, The Didss0)
Of Conectan and the Cortectiona| Training Commssion. Hes Sued, ans idiidemL afd OFntralcagnety

5) Debendont Robert Gren is the Cred Seen of The Degortrentof ie Safety and.

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 3 of 39

|
w
|

 

 

 

_Conpectional Yeciiues ond s cortely responsible foe the Overall operation ot the Depart
\_Ard each Uiictonder rts Junsdiction He issutdin hisindindval aad officalcapucty,
_b) Defendant Michae) Resnick is the Commissioner of The NiviSianat fre-treal Delentar
_ofe Services's legally espensible for the overall operation of DEDS’) and each facility
umber is Junisdichon He has a duty to hee? Stvely al inmates, Conte: Hed sho his Custody. He 'S Sued
| in his indidual ond ifidal capacrty, ,
1) Defendant Dionne Rordolph wus all elewnt times, The Hering Wlacden 0% Balhenote cit
Basha and Letabe Cenier“BCBTC\and wos fesponsihle For Ceviewing allLadmerstratve appeals

 

 

sree fete ee

of disciplinary Chomes Filed by BEBIC inmates. Shewias also fespansible For the operationat
BOBIC ond for the Welfare ofall inmates in that Facility, She s Sued ia het individia) ond offical
Cogouty, _ | _
_%___Defendont Tyrell Wi Son uins.o+ all relevant tines, The Acking Assistant Wlarden o-F

hee

_BCBIC For Seeurih/and dos in charge of the Supervision and discline Fal Contechonal Staff.

 

BCBIC Wessuedin hs indudvalandofical capacity. a
q\ Defendant Thowas Liithants 15.0 Hearing SF Ficer who octal! relevant ties, Las fespunsbl
For conduchag disciplinary heacings Far prisoners Oc cuStd oF brealting Orisun (ules, He. Sut ia his.
__ indwidual and OF ca at, -

Bcc fara re

lO) Defendants Fatima faHersan.and Norman Houlhins terest all elev tines Corre

nea tee emote, Fools ane one

_iona) Liewtenuns assignedto BEBTC They ace Suedin thei itduldualandOFfical copucities,

_l) DeSendart Hevin Hichsonisos, ota ltelemnttimes,o Comectonal Sergeant whowes
generally in. Charge ofthe Emensency fesponse Tench /Tacctical Vint. Hes Sued inhis individueal ane
Official Copacty ee

4) Defendants Fads cng, Geraldo ond Sergeant Arild Poh sere otal

 

 

 

 

 

 

 

_elevact ies, Contectonal Seratands assigned to BCBEC. They oe Sued in these itdidue Land
OFical capacities. | ae _
13) Defendant John Doe, wWhosename is believed to be Comectional \Ficer Butler whsactall
el times, Correctional Officer aSSigntd to BCBIC He 1s Sued ialus individual and Offic}
COpucity, __

\ i

 

 

 
| Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 4 of 39

 

 

 

_ fh. peta. Jane Doe ,uahese foe iS aeserty unkown, was aall releuant dynes, The
_Enstitutional Representahe for BCBIC ducing disciphnary hearings, She 1s Sued in hee cndiidval
ond Oiual toate.
__\5)_ Defendants Tesh ButlesELiTCe Hall Pablo Allee, Bonald Ceufyed, Nouba Tele, an
cern oFSvet Thames uefeot all relevant mes, Conectionalaffiers assigned to » BEBIC
They are Sutd sn thei individva| and Ofc capacities,

| 1b). Defendant era Hinest ns artall eee relevant tines, a Cocreckonal Captain
ADIGE \ to BCBIC, ita 1S UGd 1 Sued in his ‘ndividval late. ptt al capacity,

I 7) Defendants Powell and Nusa wlete atall relevant Foes, Correctional O#Fiters assigned.

ee fmt eee mee fat apo em

th Court Transportation Unit. They ate Sued in theif ‘tdi and Offiaal capacines,
__ Defendant s Sergent Boyan uk wins octal felevbuet times, The Sumenvisor of the Cour}

ton tation) Uni t, She 15 Sued i) wer indvidval and lf Fical ¢ Capacity

amt fap l he te

(), DeSendartt Lievford Henn Sources, Tn. is a Onivade Health Care provider fluc ules fone

 

 

 

 

 

 

 

 

eraser a oA re a ee nae aT Sa

det Combat uitta the Hate of Marylaftd to provide medical careand serves to the Szede's
inmates and detainees, chiding No Wafiz 7 Lbobiins, Ttissuedin 1.0 Oficial Cofouity. |
_4)) Jefendowk NL Ven Abindun's a Medica |dovtyt who, atoll eleva tines, Wns temgloved
_by Wexford Health Sourtes, Tne She issuediN herindividualand ofall
Al) Delendart Medica! Directoro# BCBC, whose tame Comently nou lias generally
( {obit Jor ENSuting OtnUiSionof predical core to detainees at BBIC and dinsatall relent
_jines ernployed by LdeFford Health Soorees Tac, He/she sued. hishherindwidual and OF ital copualy,
Ad) Devendact Mulugeta hal a Medial doctor tho all elem trts, Jas employed by)
LSevfore Heth Sources; Tne, Mes Svedinhisiadualual and Offical capacety
33), Detendard Medical Divecdor of MRC ulhose name's Cater h nC pie tac ie
_Ofsible For ensuring Onision OF Mediva lcae to pnisonensact MADLC Gnd Specialy Zot 30
Una medica appt. ObiSide the ptson her a prisoner needs sealer fc :
Vat on Hebe is Svedin Msher indivdual and.0fFivial capac ty
Aq) Defendant Balttmore Citys the Joval wenn: hers Pespons blefor the pmo)
_fopolatono BORIC and MBDCC A+tis Sued ints OFF alapacty,

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 5 of 39

 

1
i
t

5
i
1

 

 

5) Delendant Oiysemi Olawule isa Nurse Peacktioner: who crtall relevant times, uns
mployed by Wexford Healsh Sourtes, Td, Hes svedin his individualand Offical capacity,

3b) DeSendant Corizon Health's o orivate Health Care orouider that is Currently under

Concdact wth the State oF Maryland to provide medical cace and Services to the Store's

 

mates nclidivg NoSiz Wathins. tis sued its Official capac: j
Defendant Lum Maxinwangu isa Nurse Practitioner ahd, otal] releuoyrt Zunes, bias erpployed

AD )
by Wetiord Health Souttes, Tne and Corzon Health, She is sutd a hecindvidual and Offival

Cadac.

38) "Wadd ely Badia steted nurSt hd, alleelevan? mes, Jos employed

 

bid Healt) Sovrtes, ac.and Cocizon Health She 1s sued inher individial and Offical ca pacity

nm

A), Defendant Coystal Jomisonis.a Physican's Assistanctulho, a all celevanetires was
triployed by Werford Health Sovttes Tic. and Now Cocizon Health. Shes SueliaheCandivdbelad

OFFica\ COpULTY, ee

 

peer neni

30), Defendant Mondanda Lidell isa Nurse Practitioner ashe, acta elevant-+imes was
_Emplojed by Wevfots Health Sources, Inc and Corizon Health. Shes Suediaheradividialand

_OFica\ capacity,

 

_ 3). Defendant Candice A Lastisa Medialdorteriaho,crall levee Himes was empl _

32), Defendant Erwin 8ldana.:s Currently The Corizon Regional Medal Drectocagd was at

 

Toy Merrtus Medica) Center. Shes Sued in hecndvidual ait Officia] capacity, ,

all feleuanttimes, knerulhy resgons ble far ensuring Prolisionot medical care do,priswerS ond__

Specs Fitally Forschelling medica] aponintmentS outside the Oris when a prisoner feeds spedlize.

Treatment of evaluation. Hes Sued ia ns individial and OFf.ccal copay.

 

33) Defendant Shacon Baveom’s the Directat as Clinical Secvwesand The chief Medical OffceraF.

We The Degurlnentot Public Safety and Confection] Services. hes Sued in her ndlvidual anal hua

 

_cogucy,

 

i Defendant ilization Managment Review Panel whose members are corend|
Unnnnaxe iquaWed in the Utihization Management Ptess Fesorling oF site Specialty Cone. prace-

 

 

 

cloteS one dncurtettoion They ore Sued in these Mdividua wind OFfical cagacates,
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 6 of 39

 

 

35). Defendant Assistant bdatdencS MCT-H, whose names currently unm, Was inchage.
__OF transdortaction oF prisoners to medical appointments. He/she is Sued.in hisiher indwidualand.

a i on a

Ocul capacity, _
heen Jat Do ISH) NunseS, hose names are Conentiy Un Knowl where
__off ll geleuant times, employed by Concon Healthc assgntl ts EC They ane Sued athe. indi
_dualand ical cagactes. | | _
_3f)_Dekedarts Puth Canghelland BeuseFord are dhysicuns assistants ushy ata cele
_Vafet Himes, were ermplared by Corizon Health, They are Sued en sHeic indivdaal ond offal copacites
38). Derendarts Socal Johnson and Move Desicane both Reastered noses whyctal|
ee Times were enployed by Corizon Health They ore Sued a he wndvicbal and oft
Copautes, | | |
_30)__ Defendants foul Matern and Clayton Baabare Medical doctors ushy, acta releum
nt lt pig oo ea hey ore suedin thee individual and Official
Capacces. | _ . }
4b). Defendant Debomh Tabulow is anuese Practitioner Wht, act cll relevant tire
pds eiployed ly Cotizon Health She 1S Sued inher individual gad. Official Capacity. _
4) Defendant Jason Clem was, ata lL ielevanttmes, The Medica | director OF ECL.
€.Wis cently espouse fo esovina Prov ston of mea | Care fo Pe'Soners ad speei-

 

 

 

 

~A-

 

\ 1

ere

Sicolly Aor <chetuling medical opioixtments (ytside tne frisnd when prone Needs seca
_ ded Heatmett of evaluation Hes sued ints indivcdval and Offical capacery,

 

Er A Mae

7d),__Defendant batter West uus,atallPelevant tines, The Llatden of ECT and us Rep
Sibi foc ie ferakon bf EC Lond the Welfute ofall innutes in that priso/ Hes sved ca his
indwidval onwOFRtal Capote. en
43), Nefendar!s Monica Sialluineth and Malised Choudey are burn ed,caldoctofs
__6tfloyed oy Cotizon Heatth They dre Sued inshelt individual and DFficial dapacines. _
A}, Defendants lane Doe D'siensary Nurses, whe names are conmently vnbinow wee
ort al elem times employed by Covizon Neatthand assigned to BLL. They cure Sued n tic
iNdisidoal and Official cagauities. _ | |

gata af naa me
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 7 of 39
,

 

2) Defeat Te Cec arg Sis is Responsible for Filing the. Provides
OF Corizon Healths Oilers for Ores gion Medivcton Tis Sued ints OFFiGal capacty
| Nb), Defendant Deaty Cocpormte Mesical directof whose Names cunenrlvunbnown,
1S ee oyed by Corvzot Health, Helshe.is Sued in his/herindividoa) and dfhcaalcagacty,
4) Defendant: Casey Campbells the Warden at RCT and is respons: ble-for the operat’
oF ACLand the Weltare oF allinmatesat RCT Hes Sued ia his indivalval and offiecg lcapact
19), Defendant Wayne Hill is the fonmer Commissioner of The Divisianar Cotrect on
| _ulho,artall felevant ties wos legelly resgons:ble toc the Ouetall operanonar The Div son
andcach insttotion under 4s Sucsdicton. Mes Sued in is individual ad offical cqnacity,
{4} All the defendants hove acted .and some cominue toact under the Colorof State law
_ockalltimes relevant to this Complaint,

—

TE, FACTUALSTATEMENT.

em ne re

50), Dn delaber!9 a7, T uns atested oad detained ad The Ballre ty Booing_
__and Trtalhe CenterBCBIC!) _ _
__5)). Shortly aFfecmyareest, Lnmaileda letter tothe Clerior the Un.ted Stees Distct

__Churt forthe bistvictos Maryland unformina tne Couch thar my) Address was BCBIC's adds
59), Ties nS done because Prior tortyarfest, Tfileda tive] action Porsuant to WSLS
1983 in this court under Case*CCB-17-284%3 Foran incident in which Lusis placed in close

Ofoxietchl to the Same Manutho had otempted to murder me iA 015 dus tet inne inca

 

 

 

 

4 cee nn ne ae eer at a cre
fmeererermrcer ae

 

 

_cotedand facing attempted muntecandother charaes in which Twas the Victinr/lditness,
93)__The case listed tne WardenoF MTC, Lt Patterson,o Maloc Vincend, Wertord Health
Souires Inc ondorhers.as defendants. That case atthe time, Was in Hs prelitinary Stages

__Gfid had Notclevelofee yer. _— | _

— 2H) idee 3 a ssi  Fectived an infracton Satny thax Z therearened

__Jesha Butler asshewas working ry tit (These False and Teumnpee- Up Choces Stated that T.

__ Said Lusould Shag this oFfeerushen 1 see hecon the oustSide, that Taio threatened to have

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 8 of 39

 

 

"he Sloped, thot T refused tostep inside my cel, and that Z became disrespecHfuland
_ Started. cursing od ths oFFver all because She told me to.emmave myself trom the ofhcer’s desh
Obnote.s the fact that: nd call for emerency assistance |scalled.

 

 

55), The notice nf inmate Qule vislation was served by thisOffeer’s shiFt Superusorand

fa rene eee ce ne rE parma

nit Commander which were Nontan Naushins and Fakima Patterson. |
Sb), Upon secuite of the Notice arte T requested the video surveilance T requested to ger
|The names and cell numbers of the usctnesses 7 worded to call-farthe heating LuJoald get,

TL ulas told by Fationa Patterson and Norman Howltins that T would be g ven anoppactoni.

 

loterto get these witnesses. However Tuas evergiuen the chance,
57), Tusos made to tien pach my property, norderto be moved to the Floor where inmates ate

t

housed on Adennistudive Seareoation oendina aformal hearing,

J

58), te andthe suru" reached the Flor used fo hose Admin sve Segregation

_letores,Z immesiafely Recognized Some oF my enemnes, T then insooned the “super sors'at wih

 

 

 

 

Doi? Fochwia Patterson becumre sate ond started yelling and Cursing ad mre, Say." your He
_punhassis ing and vooore. gonginthotcelletheruillingvot by fate:
__S), At this poinct, 7 then informed the "supenvisurs' thact-the enemies Zam seeing ate family.

members ofthe mar Who Shot me, Z informed them also thar heis Mow on my enemy list
_hecaust offer hewas anrested for my attempted murder We Were Placed in close pradinth/ to
ofc anahet lhe ou ign ade et injured Taso tol-then that Fey called
_Cogioin GilesoFthe antennal investaation yntmystatement Could be vended,

bb) These“ sugeruisorS"called somenne, presumably Caprhin Guiles, beause after they qorarr
He dione shes ymned me toad ferent Foo even though they were nor hapeyabau te,
_Fotin Hess Stated, vou Shaded ths Fines Ten told hee TZ did notcommis-the allem
tons inthe snfructon vt For Some reason), She mused ro be convincedand the falseand
OB ivigel-vvecloresuere let oendingogainstme, _

|, Dn November 20,2017, Tums Sento BCBIL'S salhoott tobe transported fo court.

00 being oxdeted to enter the Tras portato Van, we bee Not plated in sentels yy SiaPe
_ba) During the Ceturn Front Cour We Liew Stil ot placed a Seatbels by staff Nuetovhe

 

 

 

 

 

 

 

 

  
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 9 of 39

 

_Teclfless doungo§ hefendant Powel, when we-tutned of Fo Madison sineet:into RCBIC.5 Sallyan
_ the. Stepping Stool senate ny lea ladged /SeHF agony lea, ante te woe Second fay Seat
_Collansed on my leas with mares ails Shing oft. | _
_13)_Sinte we had to Wait tobe cleared to enter BOBIC,T had to team in ths Pa. ful post
_ of fot Obtot 1t)-15 mniutes, ACHE we gained enity ,andanly cHecthe officers outaudoy ae.
Weapons did OFFiver fowsell climb ahs Hae Von andl: St-the lonolen Seat arene X wus then talen to
_redical by Defendant fouellusho Cont: (med Hut Tams inJutéd in the Transportation Von as descnbe
_bt),_ Bn Nowemberal 207, Tiled a grevooce with the Residential Greuunce Oice_

describing He Transgurtachod Van inuideitt and See ha aes 8 mst Uacious OF Rivals Fat ae.

 

 

 

 

 

 

_inlutieS T Sustained, Lalso Filed a Notice ofclaimuidh the State Treasure
_4),_On Novernber 43,4017, 7 received another Thumrped-Up alse Charwe. 05 gaging ing,
_distuptive actamonyotier Aule wialitons. The Uoaraes Stated that pointed ata Sergent ttf
ond mtade orf ing Sout, This Mot fe iolahn is Sere by Dhara Solorton.

 

_ond Someone else, These officials stuked that becaise Zou ind two Pertding in fractals Dias _
a bea dotintoty.and ert bachins Cell on Aden stevfive seqfeqatrof__
Be — a

a si 0 ha ont the loot \sSed -folose inetates On Adena: strate Seq egateon Sates L
twas pled iacel dT shich wasthe fiecworlter’ cel becasse there were noorkercells quailable.
_61), After aout aday or tw, Tstarted being allowed 40 clear the tietand assishia teedia
_the otter mates. _

68), ster a couple day's of cock one night ofEagmoached my Cellasitig me or ty
_Cellmote to Comeovtand clean the Staff's bathroom. |

G4), T volunteered to clena the kestrosm tor the rtale Saat member Dave L stepged int.

_the holliday T.noteed Defendant esha Butler was theater Saat mernher On duty, ldha
She Sau me, She stoded,"Why is hea worker? T dont want hyat leaning any tig’. To prevent
-Agotbetoacaert Linnell rernted ba ny land cel mate we deed
tne Staff's bathioet Stead.

1) -f do oc mdlater, J wos outan the ther Cleaning ue.) eSendant Thomas, who Was

 

 

 

 

 

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 10 of 39

 

 

 

_OSantd tothe Post outside the Het,called me int the hallutay and ashed me, "Who hi
Yo oitd sold you that you cisld work?” Lthen imfornted her that GurtiecoPivers have bea
: letting meusorh forthe past Couple days, T also informed her thas when Sergeant fotend,
The. one Tesponsible for hiring made her rounds, she appmved eny/cleaningat the ter and.
allowed me toheable to continue worbhing, oo

._Il)._Deferdant Thomas then told me that she demain clecides wiha woes ont her tie
+ She then made O plone Coll to Master Cort Land fold me to. pach property, AFter

 

 

 

 

Fax

She gototf the phone She told me to mote ta cell3band toldime I wodld not beallowed
2p warhanymace because sfrty pending Trumped-upcharges. |
AR) As Twas moving ry progerty into hella Toticed thata amie had been welded
it Yaad ee ut eal hci alla te dace ad ot bed.
| —Lhett wos alse dust and etold coming Outand blowlAing the Vert: lation systery a moycell
'_Lirmmedsotely informed Defendants Thomas and Nallaboittheconditunsofmy cell butwras
|_Told tn StopcomAl icy, ee
113) Un Movernber'30,A017 Tivos talten to mediea for breathing Corplicatians ard.
GES fits de obey Ce ae ua Co asc i
1)_Sinte T have osthrmaanduias having traoble breathing, Twos puton nebulizer
— [lett te pesca ths toate as needed fa Movember 30,20/7—
—Decertber 30, A017. Medical a|so_prescribed nasa ispray and ceguested Hat Z be trans erred
To 4 dacmefoty Setting however, Zivos told by staSt that “eustedy"d enved the transder

_-betuuse of the Tso trumoed-upchorwes Hhorisere Stllpending againsime.

 

 

 

 

 

 

1

 

 

 

Pal erat Paar hatha ay Sia Hs Ba,

15)_ On Devember!, A017 Lfileda aumbecof grievances whith the residential anevance
—OFFice about the nsanitaly Cond ons of my celland te fact ther Towns being died ray
_Ligltt fowethand earn lota| credits and pactigate in Jortvah Services, These grievances

List te Wafaen cand athers.as hoble and seeks damages againsp-thery,

Io) _On December 32007 quested tanto medal oer recent sus Over beeguse wil

being lotied 0 this celluthits Usanitary prowisions, Twas shllhaving trouble breatting and

Chest dans and my iahal | ete heloioa me,” ~

putnam iahalét for my Nasa Spray ufere helping me.

 

 

 

 

 

 

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 11 of 39

 

 

_ dares: nh ae rad todo Lins call viet ang Lwas at

: _ovescribed treatment with nebul ze “as needed”

18) __DeSendarct Hall reSissed +p call medical or Send me do Eediwal zor my presen, bed

— jean ment, J then ashied to Seah to. her Supervisor ard She cal lled Defendant $ Shawanda

—at O60.
79). When deSerdunt Jackson arrived, made: I request again to.40 ty medical for

My prescribed treatment: Defendant Jaclson tyld mre my request to Op ty prediea ) was

denied. Talso requested the jamate Stutementand mecttero$ record thar wins Sled

on Noverller 25,2017 [7perton. ne to the Tonsportadion Vanintident but was denied

these Peuests q Sd.

80) T then asked defendant Jactson to Spealh 70 her Supervisor yet She dened this

(easest a\so, She then told me," Lan) all you willsee, Laint callingg myate

31). She then threatened to mace me if Toidnttloul-in” I 3 gnfed het ef threat and _

repeated ry Request to Seeah with her Supervisor afs/oc al Vow me (ty Prescribe Mele

treatment.

8a). Defendant JocHsnn insted called Debendants Dawa Telp, Rona lé Cryutfere, Bobby

ANeq, Gerald Solomon hertur Hines,anda John Doe Correctianal officer Whose last name's

believed-to be butler I+ js believed these officers Were excding as the enmergency esp

se team/tacticalunit.
@ cleSendants Tel Telp Cou fi)len,Solamon Hanes

  

 

 

 

 

 

 

 

83), Wthou} Warring , cle
and the Jobndoe Cotre’Honal Al Dos tee roteably arabbed ee and \sted me nthe 4 Ot
—Cattyiag me the cell Front the table Luinss ag at. While these defendants had bath
Myarms Pestrayfed against rhe door Avon rm ray cel] oie os themeame behind me and Milled.
men ae fight thigh, reidluting pty sent:

8D eae DeSendarts Haltaad saclisan watched + the € assault tabing place

__while lavahing and did not nterlene, _
2D) “Tain: Focration acdbeli Smet hea Hchsoauns he eneteney

 

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 12 of 39
i

 

_trsfonse tear Aactia) units sopentsor uo regulary allodea bis sabordnades
_ 1 assault inmates they bedieved had con vented with Baltimoee City Police THs
believed thot the Facts thot ale fie forte filig Cuilalon *CC8-1ZARS
| Coys eh Tne ct haha hk ten sacking in pedo ae
fied mute CoSe led to officials fosiively canficming tha Lo Coopermtéd us th
Baltimore City Police, | |
8b), Tris also lveleved that some of Kevin Hiclhson's Subord:netes would brag on

 

 

 

_Spladl medio about the num peor Tnmute ossuults they were crimnully Comeittin
With feckless disregard forthe Consequen(es. i

81). After Lwas hiclhed, [showed defendants Tela (rauitord Allen, Solortaf,
Hines aldthe Joha Dot oFFices,ushose names vel .eved to be butler hou they had
-Sisfinpfed my len and that T needed to voto medical, The honeandjoctod!amy
Femur tsas orotriiding on clencly visite, Lalso informed them that Lcould barely wall
_§8)__Onte defendants Tele, cored, Allen Salomon hines,and the John Doe oFhicer
_ Sous whack they did To. leg these defendants lefty cell and closed the dooran me,
Lessing to ollowime tobe -tabien tomedica). |
8), Lshen Called defendants Hall and Jac\4son to my door Shasiag them my leg tel)-

then that Twins in Pain and could nod wall and shea them to Serid ne to medical,

es - :

 

 

 

 

     

Co

eae awe niates because Loos lust hiched in my Femur nie defendants Hall
— Sint lacliSon Sou the damage Coustd by the emermenwy respanse tear tactical wit doce
pata sek se nto medal as well,

1). J hago poniclAsthna octtach onthe nedsh:Ffarountd b:b0 pm due te.being
Oru oF wher would happen tome. nextoculhat todoaboot mules and the gain was
fade a endure Combined with ry cell's Unsanitaey provisions.
TN, A medical emernency Was called and LuJos talhen to med. cal ina wheelcha\ Se
(nen Lao there Twas seen by Defendant OLuyem A biodun. Ttold her that Lneeded

tobe ett fot gas nel base Thad Just heen assaol ted and She told met rea lie
~0,Chsice. She told me J could either beseen forthe funiclAstea atHadhormy. Leg,

 

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 13 of 39

 

 

out not looth. Echose my leg beewse Lwas barelyable to wl, -
12),_ Atte She clomines my) leg, She ofders Yrays to be tabenafeny right femur
PESCLINES pte CCUNE em sncteases my Content panied icnbion, andaddes narcotic
medication, | _ |
13), Artec Livos male toler ths defendant creates 0 mada fo|sfiel
Medica recotd inhich she Claiers ty blood Pressure was low! whenactually i? sas
 Cehcemely Nigh he cS Clavmed un her physical exam assesetent-that my right high has a
dort |ihely Consist usith oor rod placement. iqnocing He fact thud the areq crud a
Femol wos tender, T lust fold her Z was Vic led bye! Funny temuG otk tgnoting the tact _
Thoct not one previous \-ray) of medica record dorkina loach 46015 tdhen Lest nad the TM
Aad inserted, Shouls this defacrnty, .

Cy), This defendunt Mnouinaly cefused to setute or emuest facrte to be mnllen oan
Erecency Poot inatler ingeta proper diagnesis and PvalatajoF the deform dese te
| exe e¢ Thad Just been hiched by Siasé any forupand that this defosety “was not
PRCA STG, | , , :
Fo) rete tony housing Un tds. ¢ ven no Temporaty Cane ocany Apeak ass
Forr.dedie Po helpme wallh Sime Tusas prescribed narcotic med cation wdhschiS dispense
iO Fed, LB y00s meade to ea L3alH bach and forth to medical twice adayor eT usvidat
(eccvevty dosage. Asa.result,T bad tougnl alte wy to medical ond boc Liping, hui
“ed andi exCrucatig pain which Cased oe fo cey.on accassiaa nd conten plate Satide,
40). On Decenber3, 017, Luvns made to line ta medal to be Seen doaia hy Refendant
Abisoun, Tus su fasealy ein Seen _because due 7p “Poliu) Litas hein taken OFF elit
- Qabaperhil and beta putod elt. Duca this visit, 1 stressed 45 this ornuider thal
Las Jobing SubdercTed FOEXC Gating ai’ Srbet honing To limp Ord with NOASSiStue
@ wt ice, She the me RAF Lasoul nutty cae as ele
ecavse the Cone She ontered wos Specallyatdered inpfoporhen 4s my exact height
6 Weight AORer ts prevent Further iAduCy. |
4D), Ltren oshed nee wos there on y other sispstitute thot Toould vse suchasa

 

     

  

 

 

 

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 14 of 39

 

Wwhetlcheit but she refused Soving thot: nothing wmSauoilable
19), She shen oroleeds fo talke yny Uita\ Signs ond load pressure usith a quid:
Woe log pressure coe. Wen she sees that ay blood gressure is extrenely high
She Stoctes thack this (eadiag is impossible. Shoe then repecdts the test and ges the |
Some festltS approximately, Defertdanolbiedon thren-tells me to hold my undated Jeg 'n

vr

The ov While she tales pty blood pressure Wheat ehise hecause tect exempta
—Conptortising position Wools. be extcemely Pointy] afd inapptopriate, Desendant
-fi.oain acCuses me oF Vinowiing how + manipulate the blood pressure machine’
(eSuUtS. |
49), She then tales rh ood oressure manually. witich The. results, ducording to
_ht ete Stl Woh bot sioniFconHy tower Han what the machine Showed me. Fusn_
_ opis defendant molhés noe Octo Const my €levarted bbod presse and sti
ONES no Tequest Foemergency or Specalty Cate and evaluat oy. all
OO), On December 5.2017, rereived Sever re sporises Fron the Residential Goeunnce Othe
Une response. Stated thoct the Transduction Van incident isould be placed wader iavesh-
—Goctuon The viene LF led nreserente to stars assoultiag me on Decembers,A0i7 uns dis-
missed Pendiny FESVoMssio/. T wos tp feworrt 11's arievance with additions | infomation by
—Decenbber [22017 Myotnerareuances Filed on Necen ber |, AO\7udere alsocdismissed hot Zwas.
Lot provided the a ffeal Fors to contest these Resenses,
LOL), December 2017, Radiolog:st Sudhir hathutia found “tat ae ey ight femur
had a" esidvol defecrmty’ | __ |
—B Da a 728 Z wos tabrtn.in Stontos Defendant Heacina Feet Thomas
WSilfiarts Soc the Sst false Trumped-up charge Slaces against me by defendant Lesho,

  

 

 

_Burtet but Not the Seroad False Teumped-upchame obced ana.ast me hp defendant Bri Kish
65)._On preliinary (euieu), T bmooadt wo the Sack that my right fo be heave within 4
Hays eaclodig weekends and holidays wos violated and Hat? was shina adsnisal.—

__Desersiact bias refed claiming the delay cqused 1s hat. |
(ot). LE next brnuoheh uf the Fact thot TL revier received on Inet hand bos tact

 

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 150f39 ~

 

 

_Sfecifes onyol the tiles of the insttuber and thoct ths could be vecihied i aa
we OC. MS. Then wert onto intanm him thecthe peesided over the disc! hnaly eatin
aw wich Loot inured Hgletind the Same man usho, at Hoc tone me Lins @: facing -

_Chovaes. Tol cy abn Jed mutter Talsa efrmed hin Hatin Ht hea r he had evonéraded
ine Cortet he hod evlesified ety Reasoning, Tals (so ld him Hurt T believe Hiese Chores were _
being Uhed Yo Petaliote against,

\ssy The Tasttut ona Rsprese tative inter upted me Stating; That aint nothin

_ tel anyone thot you's snitch’ Derendant Thomas refused tochech OL MSsafing
ae ante we no wor

_|De).. T then moved on by ashing Te is to surtmon the reliant camer,

 

 

 

 

 

_tootage and grant nie an cpoythitt Ne ‘6 call us ASSES i Py my defense Defendant
Williams dened These neavests qlso.T then Stated "Zan: nite degre ofa fair hta-
Fig 7 nevel Committed The OCHOA ONGTHS 1s ne She Soy. cant ash For No evidenke.

TL earch ast fora fui hegr (ing?
17), Defendant bii}}:ome Phen became an Cy od potrre Out fhe hearin Claiming thet
__Lbvecome belaerentand. 4's! respect Sl asec He hc Fos ne retbr
bel l.geremt not disrespectful daring my aig
te DeSendont Wiliams then hell my heat’aa absentia and found me qui ity bastdon

ie Tesha botler's (eforbof the incident cons der ng No Otter euslete Tans Senten
_Ced ty 10 sa of Searegatia.

1X. While Lusos: sini Stunt the heating, Towa tiertenant wali luni the _

 

 

 

 

 

hall then Toten foget his atention, The lune Doe Institul.onal Representatut
~Thpoc led me onto the roind. Het and anotter officer ultahad fo namefac then diag:
ed me Onts the elafatar, When we dottothe floof Tulog housed on, Lwa¥ theown
OTE the Clevararand ry Cane wos throwe ote, L then Remained s: thing onthe tlooh
__ fRivestine g to See a Supeevisor becouse T wished to 1025S Char oes.
18), e Jeg the malycarr wed, T informed hecos the Lnstitutonal Represent eS

Actions ard My dese to press churns and be seen by medica). Twas a] lowed to Qo b

 

 

 

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 16 of 39

 

 

medical bot, to my Mnowledae, no charges were everfiledonmy behalf
JN), urmedioctly Filed ana dmin'strative appeal with Derendant Randaleh but I
_Tever Reewed a response ever Thuy h Tspelled.out all the viokctio’s 4 the Warten would

Vannow) JUS wshort 10 lool for. The defendaut Warden u Himadely affivned the Conviction
—Claioting my appeal was never veceed, | | _—
_|ld),_ [Toon inforratanond belief, The Corrertiona] Stuffed REBIC had a long-standing
__puitTernand fractue oF assaulting and Cetalating against inmates they believed caopernted
With The Boltinote Cty folice These officials were enigaue in wit OSS incl dation, Staff
_ASSauHy, destruckon oF evidence, miscorductin oF Ree, avdwere using the disciplinary process
_tp etaliwte and pon'sh:the inmates who treyassautted, —
_15).__Defendount Tyel ison had been flaced on notice oF fhe abuse Conduckof

defendants Teo, Convitord, Hines Allen, the Lohn Doe oFierwhose nane is believed to be
—botlet, Sstortonas ellos the emerjenoy esfonse Team /Toctical Unit a5 a wholeand the
_ Fock thock defendant hein Hichson Las alloiS.ng his subomdinates 10 Use questionable
ROCCE ooptnst ceaintees ond inwtates yet he-fosled to tale disciglinacy action doanst
_ Them or otensise Conbol their behavior oS

W15),_ Defendart Dionne Bands eh fos ledinher Statutory duty to Superuise the
—-LoveChmtent, disciplined policy ofthe Baltianre City Booking and Tatalhe Center fal
£0 "to ditect the administering of puishanestt prescr' hed by the Commissioner of The Duisian
_-OF Pretrial Detention and Setvives,ond failed ts enforce the fenulations and direchives
-O4 the Disision of Pre-trial Detention and Serves.

iS) Defendant Dionne Aandalah had Maowiledge Hot tre Condithns of the Baltimore
Lchy Boolting and Tntahe Center were Unson tury iahurtane, and that BBC tns general
0X of control yet She Failed to tulte e-Fectue remedial) acto 1a conect these long=

Sransiog Uncostitoton cond:Hors of conFinement She had Vanouledae thot BORIC s Shff

 

 

 

 

 

 

 

 

 

 

tee i ee ane eal tee

Oud she Members of te Creat resfonse Team /Tactica) Unt had a, loug- Stadia date
Ood prachoe Of assaulting ond Fetolating oquast nmurtes gad delainees, Soecully He aes

ba a acne rin RR

SisgeCted of cooperating ib:th Baltinure Cy ankcesbere denerally etoaged in miscondach,

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 17 of 39

 

_clesimyinaCuidenteand.using the d:Suiginad/ process as a means oF am sheven-an
—etlara ek sh failed totdve Tele act if thi ast onal Jong-
Tanda potreN Sand eqnices Ftom contiquin. Se alse rel the predical cave System ita
— indent Yetdotkes Todo anythin to Siti

UU2)._Defendnt Micnyel Resch hoe that the deuieees. Comma fe his custody
Wee be, ela. Under imbue, dnsantacy,ond unsere conditions of Rie BCBIC He als
— Janes thot” BeBIC us, generally out of contro | ond Punt BOBICs Sha and dhe member sof.
= aC te fan oda oy feng than cen

Or assanlting and feta liating against inntates and cexainees, eSpecial | Me ONES Suspect
fica
M4

 

 

Wat Baltimore City Police, He also bnew his Subordkaates, Defendants _
Hondolph ang LSi\S00, were failing Fo@a@ Stop BCBICS Stok are the members of fhe
entergency (eseonse teamt/toctica | Unt} trom enoading inthis Cristal and Unconstitutional

Corduth and Hat there tailoes Were C(Rating an Unreasonable rishof harm taal! Ore-trial
ea san ei ek al se sf Fo i Sa tg
POLauNG WiseSOfead, aNd UNCON DONG | OR OieM, omctve OFCustom
Ur weed fa Meco Ye sat U8 ns gee Loot ok cont
fof andthat BOBICS stat andthe members of the emenyency FeSoonse fea Hack
“Unalog oust mates aNd
Je tuineeS ho Congerare usin Baltimore (3s le ye fled sve is ut
ars the Heud of The Demelmento’ Publi Safety ond Comechonal Senehces fy
fivton e0d to re Corina ong sig espn gn unConshdtanalgpmoncter omic,
_O¢(ustomas described above. |

8) DeSendaurt Baltinore Cityond iS Aliqr akin ofhcals. also had Vonwledg@ tha
tie Conditions of BCBIC wee unson'taty nhurase aa insofe,and tat the Jot /usas
-canyetausly uetcroulded. They als knew that the medialeare system uns inadequate yeb

They foiled tp talte effective achon te Fu these Lacnst dokonal Cond:ors of Lanfiaemen
‘They asp Vines #hak BBLE was denerally autor contmland that BOBICS Staffand
The members oF the enetuenty Fesponse teawl|tucPial Unt wire turgehing ates —

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 18 of 39
i

 

— ond deloiors ihn hd copeoed with Balin Ct ALEC and wee assaulting then

Ad Fetoliating aadinst ther by usc the d'scolinucy dancess yer Baltnute City faved 4p
chcunyting abeotit, Hi 4 mee
119) Alsejon Decerber 7.2617, Lutes see by Dr Mbalid El-Redaus! TShowed tis

~fibig a teyon heherLus Kbel om feeb /Stafh Aree he
_Squs the condition oS my ge etd my Virals and Fond ry blood pressure ty be

high, Hediognosed me snth hyseetension,Comrhnved ny nora med tof, dnd made o._

 

 

7 heme rn

Yehuesk for mie togetocthesedic Core inte Form af QUalvation ard Matagement. eset
Sb tie us dee mans eve te He Cone. _
—{ab)_On December8.2617 Lunas traasiented toM,8.0.C.Land oubon the Discialia-

oty Seateootion Unit. An this same clay, resubmitted the arievaace deol'na withthe

ne

tetas th al lat Deemer Panta went on), Trecevéd nd
CoPONSC. |

al). On December aa, aT us Sry fect Rha). This defendony

Otrerseina the Condon ey cigh ea requested fare to gel Acton Care.
_ die tome latina Rinued ot thesHe oF lah Sach Pa hy aca el
Caroll waS not Tented and vastead only bacleyena nc elauil:twos greseribed far fan,
laa), Or \onvary 5,208, somtHed 0 Sich call Request complaining aac pny es ilee
SiN hucingond ther my Current nection bas notion Hing, Tndkced Lassa t beng
Seen so T nade ansthe fequeston January, 2018 butwassHllnotseen
133), On Jonoany [A208 Lusas Seen. by defendant Akal fara chronic Care Visit. L
froin Ms defendant thot my pain medications wlefe not working Vek he Pfused
—to.alhe any Oostments 40 rty medication toa? least ty 16 effectively etanaae px

mee ess Ferm af af ol

—WotStiliny and Heoping fain. Pros otis Vist that defendant Bl told me he a
—Vosld request Fame to. get dhysial therapy ved he Neverdid, Heals told me his
request for Ocihoped:¢ Cafe For pe bas denied, _
li) _ On Fehnuosy 23,018, Tom again seen by defendant Hla) Sara chen car

—Uisit Desite ny deesistant complaintso$ Uncontrultea ou and his nowledae oF my

 

 

 

 

 

 

  

 

 

 

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 19 of 39
| |
|_ OPS Alunes 4 nel Aeinduies, he refuses to make an | qdJustments torn pail)
— (Medication 10 atleast try to effectively manage ray cheats Pain He instead extents
to disoreditand minvmicze my in.dony,and also threatens fo-talbe my (ane qwiny if

 

I
a io

_ ealleep complaining abost oui, ghysical themoy, ond Octho ged ic Care,
| 1a), Hah 1808 he ease-rume v4 coy Placed against me Was
—Tinalhy ccopptd.down too eprimand The More Senms chame oF Engaging ing dis
_\ote Actus dismissed , _ )
16). On Apri) 30,4018, Tulos transferred 40 Macy land Contetiona| Tast-tutan-Hage

Sill. bvtnot tolé why, Lamas placed on the Disciplinary Seare gation Vairasa
_frttota folonged Segieqation Sentence uneelated to this comela at.
_[tZ),_n MoydQ618 Tsubricteda sich call request Sadiq thot my Pain nteds
bod e192). Dn May 4, 2618, T was Seen byo,Sidkcall nurse and refered to.a provide
_ tat Sorther-teatment: — | |
13). Sn Moy aa,2019, Tinos seen by Defendant Moule forachronic Care Vis
During ths visit, Tstvessed to this provider that Las Miched by Sto jnnty (ahd
—Fertw(and thot Tinos epetienting Ongoing fai0 in poy fie led and thed any convent
_Wiedicarteon] was Not Wot\hieay to a) \Pulocte my fas0.Thi “dan dese my Jers istont

Compacts of Nodequate fain COVA REEDS EB despcte docawiented

 

 

 

 

    
 

     
    

 

 

EUGENE OF ANE ALWCY Tomy Previews Frocduted emf and deste ms sionyoF

Done and Luar Symptoms eehoses to malée an Lod ushers fo my medicr.on tbat
AROS) 45 Contiolond exfectively ponag én Chmnic dio and mobs no Requesr sof mt.
Ingest Dethoge dic oc Specialty Cote. He instead tells me ty lena hous to_coge wath bewe
nda -
184) On May 27.2018, Contertona) Offer Sih tool my Cone. Claiing that T needed

fo ce rsor From the. IrovidetS ok MCT-H in order to get it back Liwos then rotted to Cut han_
the back evenitine Icom ont ry ell for Showers Lia guten tHe Cone back ae
20S & Ofouider. |
130)__ ‘ba June LZ AOR, T submitted another sich call reqnest Stating, Tenia Serious

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 20 of 39

fut ia both Jeg ovad ny hock and these meds are not olorhing? |
18). Dn june db d0i8,, Luss seen bo deiendont Clawale gain, The defendant in:
—L feasts MV ooclote foc A months daly telling me T ylould hove to Find another way.
—toden\ with ahe pain Tuas. exgerlencing becuute thor was dhe last tine he wil
—1iCEaSe.my Medication, He sll refuves 70 feser me For Specialty or Drthopedic Lar
—dfcte my documented ia utes Coupled with vy worsening gain and bone atin
Symptons. _ | |
132), hen mu Sentence exited ia the bee'nning of July, T was Told thect per
The Commssionel, Tisos to emain at MOTH on Administdve Seareoation as.
—Apretial inoorte. When 7 aslied why, Cose Manager Nason Staded/"Fhis usc be Sa
_0)\ Hot tnosble You Consed down the Mood:Evenymonth Tuns seen to neview nty
—focement on Adainistoative Segrenaton Even month Dans fold rere would be fo
Change ond-thot TL unold fentaitonAdmioistedive Seqreqation unt] Leither go
home of eeeive a sentence. __ : -
133)._On July 12yd018 Tob Hed a Sic cal) remest Stoke This bhod pressure mediine is
—idting medizzyand giving me headaches, Lari s3ill agai tothe point Hed i's becomieg
baer for mie to Cacry ond ry daily actities,
1342). Do July 14,4008 T isas seen byaSick call noise Foc ey Complaints yy headaches diczy-
_fesS,And worsening backhand lea ain This mie eIPTed me 404 provider for focher
_Csialostitond trenkment, |
-135)_On July 17,2008, Custody Stott cetused totale me tomy chron’c Core Aopen
Tent foc a feason yn knowa tome, |
130), On Auaust 14,4012, Tom Scally Seen_by defendant Litel formmnagemen? of
ny blond bressufe medications, This defendant prescnbes the Same medicqtion that Told her
Stuf Ae ney

 

 

 

 

 

 

 

 

SS woe. pasa hen tL bhing the issues}, Refuses tn conduct an exam ination of pry
“Cah eg,Ond fetuses to vefecme for SoecialistocOcthopedic Late,
131) Oo August 33,208, T wos Seen avin bya S:clhcall nutse Soc Compluints of
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 21 of 39

—fayt.in both leos, Lwas then fe Ferted 70.0 grovidel
138). On Sedtenber 7.2018, Twsas Seen by Defendant Lum M avimuangy forg
{foie Core Us. Duting This visit, 408 the defendant Phat my cucten} me at 00 ata
—Hot-Concraling my wirseniny pein, Lolso infoltted her short T wus Mic hed by slo? en my Fea
“and the ‘ains gett i Worse, This defendant notes, that fury Ienees had Tendemess and thot

 

 

v

—Lex{hibiitd painwith moron yet refuses tn ocletany dingnosdic-tests whatsoever Nor.
(les She Refer me for Specialty oc Orthopedic. Cone. She ako gefases to malhe any ad Justo
Tony reds toat least try To Conti and esFeively manage ry Worsening bone and Joya? gaan
not does Sine erttemp to control my hytectension, ee |
134), On Septentberd 4, a0ig, Tounictled another sich call request because Twas Stl)in
foi However, Tom nevecseen,

{SN}, Dn Segtember A, A0L2, Tuas tolen to the emerency Nooer of Meritos Medica)
Lenet 000. 0.22.0 evaluation berwise Twas Sexuallyand Physically assaulted by Saf
Defendant CandceR.Ltisctottered Ynys tube talhen omy right femut tn investigate ay
Complaints of chnnicpain in right eg, “ |

Il). Aster evomining the Limys, the radiolog'stqave the follwing. pression. There

1S,fto tute Sachote Patents Status fost Fracture repair of the Femme with oor gunsher

 

Or Shey Mel Extensive Neus one Sscwta ts sence the Peso una fe OTS
troy be felated to Sequels of chronic, healed Osteommed:ts,'Howevec Chronic feta Ieitaat
OC Q Gute on chion'c Osteorwelitis are gossible, LF there /s concern for Oseomnelit’s, —
_ConSidet 3 phase bare Scan o¢ tagged white blood cell scan MB isoubl be less sensu
Oven the adlaent metallic Structuresand IMBMMY

172), Upon Discharge, Anat visit Summary repo ws C(eaed thar State armong other _

 

Minas follas-1 Cacé Losiructons Stutitg,” Theres evidence of lage quot oF bone anucth
—Ovethe Fentur area oF the Fight leg, Olease See atached X-tay,flease follow -yawith your
<twcbhaboat thi, fehl tothe Fergency decurtten ft face: ra bles ances
JB) Tstead of follwing the 6 commendation orits Cult Radologist conducts 3phase
bone Scan of Tugued whe bled cllscaninorder to deSincely dogfse the eytensve few —

 

 

 

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 22 of 39

 

   

bane Formuchon possible Ostenyel:tis, Found in my. {(a)S, as Cay

1 ae
a elt NO pyr eee

Schedules an appartment to tollus-uf with Df Ben E. dteyza, a Suraery soecialsh
! a pfeaceme ns opposed toe phe sane. te Soper Jd, 20lYarinene
1H) Luis inet Copye$ he fadsalog it ‘simptession ax rty X-tays.as wellas the
—OTELV St Sonmacy Report and was dischanged bach tp pcison. The CStock oFh cers who
hoo brovalet me to the erreryency Poor weee ven this papendoros we!

145). Folowian that adorission Tusus Fics} Seen fac fos} offsite ussit- by delendnt

 

helly Bickford pot tehurning tothe prison, Docina this visth.T watched the esvard
afSilerS, who honsported me oand From the hose Aer, ive the adiolog.st’s :ayptession
05 Krys Cotductedort Merttus. 05 well asthe aFter vis't summary reports def
dant Bichfod, | J
IH), then told defendoat Bickford Phat tows hoiaa le pin and jn Pespuse she gare ne
ty Prescribed medications “Tthen osied her when would The Seen forthe extensive nea’ bane
Formation indicated inety Xays and Tht T woos concerned abort whoct degeee oF Osteomvelitis T.
have. Defendant Bickford olde," TF you had Osteomyelitis vow woold be dead
WZ), Aitee Titos prade to lewe, defendant Com bicliiond Ceeuteda falsified revel ching
alieha discortfor} She then only eSeNed rte 45.0 Provider Sor the Setva) assault
—Jollos-0f but not octhe Extensive New bone Soomation /eossible Osteomyelitis indicated in
“2 Uo sts _ _ | _
110). Oa Sectember 2a 208 iit cit] over Sua nls my ane dln ae
Fortes me to cSt in the bach and hp] the way to medical For an Unscheduled greweder visit. Sine
rhe os\ wong newly I minutes, by the tine Laut there Twas | gin exhasted onda humiliated.
JHA, Liss seen by Defendant amisopushe Zosied Zo give me AogeDsocn focmy Cane 50 that
210 would Stop olka 7. She fixed Clainity hod gotten fo atic Jutt-Sine w:fleoh:} even Haogh
boy Obood pressure nus elevarted and Tisas in dain, She then Sard thot coF Rina prod:Scahions uiould need ty
be Cleured Though Secuttly.T then inform her that eaperttor lf wis cenvested Focme touse my cane
by ‘the Ligutanatt who accompanied me +p the Emerytey pow Just one day glo howeneh, She

 

 

 

   

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 23 of 39

orre . ante Dace

SAlltefoys, a oe
__150)__L then informa her Hat Xroys were decerrel while Tusas. ax Mechs Medal center 2
nuestaate ny Cnianicgain aiid thect excensive fend bone Formation was Fould overdhe femur
_cvea ot my tat y where Lhod surgery in Roar here T was Kilts by Satin Deen
_berof 2017, T then vnton eldhining that becuse chronic recalcitraat orauteondhronic
_Dsrteonel t's p08 assibte she labs renenenela tase one Seanor tant wine blasd
Cell ston to be. ec to definely logy cond Rom Tq kndaw
ERIM sof rted hel tort Tisas svppsed to‘olla-ofwitha De BeOreza,
V3). She then io-ternuphe rie sayin, Novae Only being Seen. face fCL.0. Follad-u7 bea

Use Yoo Claim you were raged” AF ter conducting che pte, Follus-uf she tells Conecicna|
OFF: ceS Thoushand Sih, iho wer alowed +o) IsHe0 in.on ny medal visit tat She was dane
Ha), (\n September 24 2012, Lom Seen by deserdort Mayinuanay fora 0.£€.0 Falloal-aaain

T-

 

   
 

   

 

 

 

Told this lefendantalss Hoc Twns extending Quin nny fight leg al tad my medatun
_- Not wering. Talso informed her foo Hcy rays Were performed salle Twas orf Months og
Thor CHersve newloone Roomation igus fund quer The femora oFmy right lea where T
hog Suen) 0.2515 an! tanere Twas Hiched by Sia%F bach yn DecemberoF aor? Tien ashe
tet to.Give.memy Cone baci yet She (eS Sed claiming Tisasclleautel| wifleut it, even thoxg
Ltoldhec Loses notand Loos eng ei hth tal hal ea
153), Tolspintconed het tat the Fler visctsumnary report from Merits States tha?
Los Suppésed to folbus-e with a De Ben Oey ols elaine) that becayse chronic real:
Lirrantt ocacute OsieonvPh ts nas possible the fudiolog.st Fem Merri eccamended a 3 phase
Dor Sean ac taqgeal white blows cel Scan tebe perfarined todeBinttely diagnese my cond,
She then Stocks the agpoitinent th De. Ben O49y20 hod beencancelee:but didat fellme
why. She then te Me ea folof aga Ce lan toy
. Si

 

 

 

1A
tg bel Fre Twos Piolo leave She even zalsisies docirnens mo kingit seem aS though J wsas.
hay, when PD ioct Zs complaining and in fain, |

)SHY On Oetpberd 3612, Tam aaain seen by defend) Mayowong foCa pee a Tol ow
i

 

  

 

roman ar, Ht

Lagoin compli oF ongoing amy Cal leqeana tHe my mtd art is not Wor ing.
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 24 of 39

 

  
 

doin, nest efses ete fo add ness iis Sherefaes tomuleanladistrents tomy
Fe eee i Ech ganda aco _
Teviestophyswallytiomine my nyhtlea, Still refistsdo nefbre far Specialy or Onlhepellc
Care, ond sti refuses adds the Cecommendictions pode. Oorsubtt to the Vay iomprecsan
D1 The fadiolo st Fon Mites Hedeal Center concaniag myiright Ramu

_155), Arter this agpindment, the documents Felating to py trenctactttand ‘ie (eoMnen dations
Mode while L wus oc MerituS Medical Center were fa xed to Deena libyforel Heal th Sout

Ces, Tac Ero Metitus Medical Centel Howse, Sei ep (Ap Meagan 11) 016 oes

 

 

 

 

 

 

 

 

nya fa ie ad Le Droger medical Care.
Slo} On Dectober |p, 018, Lom Seenqauin by defindant Makinumay fora 0.0e.4 Salle

 

 

25. Lon again tell her My medeorton is not working and The fain's gerhiy worse. Yet aaat,
She LEASES To malt anty doluSHerecS to my ain els Ao try to ePfectiuely Penage my Chon

and.worsening Points iNsut, YesuSES Zo physically Cxamine my Cy) Jeg, Si) Peseses Ao refer
Tot S¢ttialty oc Dcthogt care, and continues folaroe. re commendations tude at nferifus por-
Svat the Eels. nesston€ formation (posible bomyel ts indicated in the Kray inpres=
100. Given. on Sep-remberd| 4018 conceming pny cigh Femur. Sie o sn conblaves her practice oF
Ba olin ny lea (east Hoh Ll oni abr ong
thost Linas, Sie shen 9 truth She chsrecatcled amy Complansand cones,

151),_On Deceetber |¥, a8, Lom again seen by Defendant Mexlimmnay bub histine foro,

+ coy ollow-V6 Chron (ore Vist. T-a.gain ia ar heck my predict nop wording Band
THE Pain ound Lehievbithe jue pute et worse. Loalso informe her hart wsat becom

 

 

 

 

 

acder focme Dray and @Bbexerise ae that Hendy Hate is pint but dhens un-bend my
Tes Stings 2 resfoase, She makes rinot ad.lustmatts fo puygainmedicutionanddocumentsay _
bone ond Joint ymmplomsacrlec recent denying they este, Huey she sh] ees ahiicaly
Comin My (het eg, Stll eis fo vererme for sgetal ty cr Orth (ave, ate till cntinus,
to ionate. the fecommindarPons made a: Mervs based on Ste Exesve New bone Rvrraton/
Yossi ble Osteontyel2t:S iacitated in the Any impression o- the right fem ry had done there

eres!

138)_On March 1, A0(9, Once ogsio Tom Seay by ceferinat Nayininagy fara 90 day

 

 

 

 

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 25 of 39

 

 

all wicbp Che Case US nee agin T7e}] herthat-the med cations not workngand
_ toc J believe the imlu) and the duin sgettina wise berause, now Srtandiva's beccena. meoce
Gono and when Tevertse and pry). alsa join her that bendina and unbending rf nee s
_fosntfsl os well, She goin males 4 minoCac ushers tony porn medication birt tells meh

Srppsury PUSHYS ond Stuer alhich wie a.m) ykat aril do Cardiac everese,

She alge Chins the pairs cel éveel by resh yet Lever old her tec y ann wtts. Once again

_ She stil wefoses to physically exarne at cght nah Still fuses fo refer mie far Spectaldvar
_lsthopelic Core and stilignates the (eommerdations made or Meridus based an-the Eveensve
New bode Sormacton /possible Osteomyelitis indicated inthe Xravimarsswofmy taht ewe
_Dode by theradologst from Meritos Medialeenfet. —
Ht Ap Tala, sit Ta Sich call cequesy ber use my Conditon is Stlloetng surSe T sh
te) Loy GY Peceencing din in my legs when Z stand for long periods of time andalse when Sant
OSt Py daily fotines Sichas praying evemssesHetchimy, walkin Ce” :
bh) or ge a, Ab8, Tam seen by defor} Bee fay cones of lea pon. Ttold His
_detansant how avy fanart iQoty IOS getting nniSe andes ocFFecHing my daly ro Fe and Har
_W) medcchon wa Noctotlang ; Despite my Comp kunt cine her Mnowledae af my histervoF bone
cic Jute Symptoms qn desnite her Mnouledae of mymerrhs ViSiPond the (Rammaelabians made
There Concerning my ght Fenul She FEBS 1 ets refer ie doa dache

i) 00 My bq. gain en by defendant Borel ut sine Fc Sule gs Des
re hecobseniakon oF eam fre no-piti Eg She sil ese t free toa prod
1a). On oy 8,208, Sor usots unlhwn A5me, Tivos transfered Fem MOTH to ECT,
Un Hay dS dg, Tsybmctedo Sic call eqest Sitios thaprny legs were Susllepand Hat Z
WAS foreign ONS tort Pain in bath leySond mybach,
63). Gn Sune 8, da, uns wher ts" locleugforan Unrelere matte andl all my oresnbel
HH 00 Per S0N load oresure medicine was contscated and Suotosedly talento mzedieal by
SEB (irecionolovicers Tilghmanand fay a —
\D)._bran inetd — une |8,2009,nove of te dienonynutses dd ge me Pay
-Gresuiied blond fresue medica even thuagh Told tery cay Lams exereaZin 043

 

 

 

 

   
   

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 26 of 39°

tM RACnycoring hendachs, blunted vision, and wos at ns hake hear: stole op hear}.
oto wahoo’ There ttre No-fans losing air en the eCand nowiccievulating.in
_Yhy cell deggite the Diteeme eat Ourside. Tis alsicausedme to how chest dains also, —_*

“HE Tal ono teat nes aS arn on Disa
fot Segregnic), T have nor: rectve ay high oud pressule Medicane yer they refused
to fsa ryt hp
pb) ._On June 5, 201, Toms eet y/o Soc Jolson foc) sleeps BetauseoF
ese tg See he su had alread decreased,
Ae), Oot Aone.) a Ts ey deft hanger Fallout
On tivec Core Uist Docag this vs} Tinfaurted her Hat Sine’ being placed on Dist,pliaapy

segregation T hove not been gerkng my bled pressure rttlicati ate thar Thave been safer:
“ing. Fier nenplaches putted ui sorhand chest gains ce She Sow thor ny load onesure ws
be ied, She presinbed lisiaopnil and Mons. to Wade atone
Lb), “\shen address Py wotseniag Pain issue, Z ynrioned defendant Canyahel thout.T uns typ
ENC Poin inboth legs that's aogreubcted when Stand for eds oF te, when Tua and du
if, ond oF Sihetching erase, Od ny 5 dacy cavers. Tthen in-€iined her thee ry cotent meds
LW Nt gn ning ta helo fe, Lolso noone her thar Lad Xrays Serene —
sine Ty Oct Precitus Pedical centeran Senenber3),20°9 and Hod extensive new! tone

Topartion] Was Foundayer the Ferwc grea afm icighr lee seep SBD Which is the site

7 preles Froctute thes wins ested in 205 burt wes rein ded 2X01 Posten Tvs Hace by

Stott Then Said 7a eget berause Chronic recalcitrant or Acute on chan'c Odean

“uns ele Hee were rermendatuns node fort fo geta 3phae lure sennardaggedushde
blood cel sean inorder to definetely diagaase fy ania Tusa Spee 10 Pl 0

 

 

 

 
  

 

 

 

 

v

witha Sedmery Soecalst vet none enol tnese recommendarins have been #2 outed.
Ue)_AFer she toolha-few mutes Revvewin ny ces She fn sto Po

Me foc Otthofed:c or Seecialty Core reuses 4a ch cy ity akc Ef ees Dp
Agheadissiments tomy dun medication to atlenstiny beFeciuely etanaae my Chonicarel —
Lorsening foin and inkny, dna efises fal he recoametatnS made by MeFi,

 

 

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 27 of 39

 

x Ondul 33014, Tas Seen bya Sich call use. for complants.ofeain iarny leos.E.
pvfatittel this ie still if n_feud.cand “heer my ne cation wosh nor ips ping.
CIS) GD 0 Fermed het hw) Twos being treated ngeopeny | Derause despite the Ying / eit
Foon als mi ind TL hove. Cssher Chrome heales, Chron Ceca ot ielveandidc
Oi sean at tbe ane daclt wi) helome, then inscumeed her hows ZCuulded wtithour or
ay Ste. cay becase sf the minassocedeltth m y duorsening indan pare that Ineeded
zi let trenctnent, This fUutse clans She Saud no ronan Meets USF ny ecto
Persona health records but neverHeles refenied me te 4 prowider for eva elon,
Ti. on Suh IW 5,4019, Ludns Seen by defendant Reuce foe! for Light leq cones. Donn
Waste) ohne €6# toh thal Tug Hi epracing Oinand oy nto nokolam
“ent seni naar it thot T hock Xrays pero act metus precical Cenfer an Seprenber al Aland
wie neskooe Sarai wos Foved over the Lomrarea of pny right [e9 whichis foe Site
2 na oS Fracture Moc wos Pemired in 0/5 but ut0s Rinduted in QNluahen Tas. hicked by Stafy.
_-T hen Suid ud because chic ecaltunf ar Menke on enn Ose myelstis Culdaot be ruled
Out, tee Wer ecommtrdctionS made to conlocta3 those bane Sean or tax ged uihite bland cel] sep
“Inordectodeasehd dante ry Coeltio an thor Twas Supe felon 1p witna Surgery ste
iolist yelnone of hese teconmensatios have been ee
JW). dot as pect in Aetopts and wen ls tif ow ng the econ:
_dutiona He radio et fr Mess Metal Lk - defen He led Chic
alert and aco on cheat Osteonyelits yet hed dc physically Canine my nigh Tea, _
_He thenorleé nent Xeays bot refises to refee me for Oct pedic.or Special ty late ee also rahe
SDoddlstraris to ny mee teat east Inyo one ey Chranc ane ce fainand aby,
15.bn bly a),a69, TFlea cone Wil teh Chl in'stative Lemedy erocedote Stating,
ve been on hainngos nua tlle Paul 7 pan, iy ta ) meds fe Not
woo in 9 or. nod. ane coc es he pnt. Xtays revealed T hove a nes inl tidundony ond Lam aSlhing

tobe tewled effectively’
J. Dn ly6, 209 Tam Seen by defendant Soa bs rn plunts of sore lea fain rel:

‘ing 4 painful toil Hy bend onesie ws docuneeled os high despite int folbiog my medication. Z_

 

 

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 28 of 39

-Wwo5 Told Tuseyld ste the oronder tact net day, a
175) 0 uly 2,014, Tam asein Sein by ceFindanr- Ford who indormedine he would have 2
WTE-OBRT MY fepeor X-fays becquse they were Never cane, Durin this Vistt T inecmed the
—deetont thet Las Still eeriencag ongoing ata sen olka Lasié) hinaboo |

Neoruttin oc hy rcaas an opon hecdse of ry Fam karsh/ wih ta ling these medvanes and
~Tneit CPRective Ness Ti tes

Erecrve Ness. Te response, de sendant ford told me Thad “unrealistt exoectationsat aw
Contre rtd insted he prestibed cymbalta, (eon CAPR T1008 87 0

_LTo),_hen distissing my planokcare Racmy elevated bhed mesure Till hie Hat Tans
Orevicwly tain Condi ite which ushoohi Ln Lesponse, he told me Clandines vetyold
edict one insu he preseribtd 4 trial ened of aero | Heals cee my vital Signs
be piutitofed far [Odays but th’s orecwins ny Jallused. Heagain refses fa physically anne
min Cai ley, Still peta To fete me foc Orthopedic or Species lh) Cane, and still PefeseS to
Edl0os The @eommendcons mode at Mechs convening the eufensve. eat bune formatin/oosshle
_Osteoriyelis ttoct wins indica ia the Septanbera| 20/8 Yay imaession of Menus tadiotoast
17D), D(. oly 969, Tans sen by defen? Som, inion Fo peaferseralluseor farce ty HC
Tce, Desptte.me, complaining Yon Jeg pain deFidant lebron cheshotreferme doa prowide?
Ph (in August 23,2614, Lom again seen by) detendar? Johrsn?, Duta PhS ws indoowther

xt Lop SH Soffeing fom emenddus pain in ny leaScand bony reesicaztor7 is hor wong:
fi “sD mt a y Peniperaule and blow oreswte were high yeh) pefised th wefermoe
04 Mf awiaef,

74). Aust A8, ce), My Re-ordeted Vays were Rada having the follwing Fadia"

‘ ae Sequels of err fmcwe Sle ont ntact harduor?, Vs nen fractwes Bulle troanents ia he

Sol ASRS,
J%0)_0_Auyus4 a5)9,clefendart? bolder Lest diesel agp mu HBP Tsubpnitded on Julva di
Clout That Ewes (eeiveny ddequate medica) care Foc my Condition vet the recormmendarhons made a
Precis Concenning rv rat Fewt wer. sHillnobbetny follied qd Tans sel sub ening Fromm unconde

Ollederin and ine fechue Nan Manacement,

3). On September 3,20, defer} ifajne Hil eceued pw APR of defendant Wdal Fer Wess

 

 

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 29 of 39

 

_TeSISe to ny FRAP, Request cancernine aie rnadeqlate Pedal Coreod ty Cight ta
_ 18K) On Seater berg avio, Deferadant sll dicm sec my Head quarts 0 ‘ake | Claims
4 bie Warden fully addressee my Complain whch the ddeven ie Defend
at Hllalso claimed thet documentation fevered thost any médical Concerns Were beng
Ciddfessed by Med: (a Stott, however, Medica] Staff were curently refeseng Ta euen rene
me. bock too Loravider dese. te my medication stl aotcontall 1g hy weg bane and
lant aufjand cep: Ye my documented €levirte bod pessile The teconmendakons made a}

mecrtus (oncem: 0 ny oight femur Were! not being followed)

183). On September 7) 26/9, 6rve again Tor Seen by deRadant Johnson Recophin’ hha
0 ‘mand biotd Aressure miediene wee not worl 0, Defendant Johnson fefases 40 teatime or
eVer Pxaelin® me despite my comaynes and ref aces ty revere tp 0 Ofoulder For iewnédiate
tRocuend

134), An Septet bec LAGI, Tom Seen bu defendant Talmadge feeves, Ths defendant hl Ils
mé Thos} Sone haw, Are cymbalta Twas flesutibed for pain wosclongel to Say he Mescibed i
Ths clefercant Stopped f because. tus ineFeGlue yet mack fo referral to the qppope
jorte fewer So Hat 7 4 could be prescribed somethinge else.

135) On Seatember 3 At, 401 q, Twas Seer by defendant Marie Desi foc Mul tie ConwSiVs b te
“Ef Steatat be cbkinec fu tenn Steuc lin He bead, ve and efit Wuitha tha dt

 

Filled with wet dain hi Lusk Nag tui is she and ty oo] | Defenolant
dc early colle led defendant: fay! ! ie whit torn Sree Gael ee vest ong ue me

 

ove sent foantremmercy (OMeven, this Tunsat kof hal a ae es

HR). Tuns insted Jef in acell reserite Socsulide absenmdién Umm :daed igednysating

_foin and dice OLY hie hee adalso covered tee foc aboot 5 ate deferdant sarah
_ Johnson carte cn Gui Our mating medication She Saud ry fence Gncljtmediatel yosentonc! tol hl.
Soneane. Lins then lou ht out ny cel do Se defender Roa b
182). Ty infcrwed defendant Pov Hud 7 had been ocbadled Se a Soh filled wih wle y-
ny and tat J hacl an even, ai headache, ia the | Lghtin: the Coort uss causing me fo Sun

thot T woh dizzy and Hat the erttive leFtcule of po ece hurt Sees? Talsn intsneted hl

   

 

 

  
| Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 30 of 39
|

 

Thott me (ght Leg ws hocking ond that in 2018, \ (oyS Were Tohen ot pay right Fem Rt
"Metts Medica.| Center Lalso tod him tab because the (odioloni could nat tule out Chen
“Qraoletrantoc ee OC Chronic ASteamyelts,7hete alee (ecopmelendartions Made by Condacral
3 nase behe Scano PTuaged shite blodeell vaninorlerto einely diagnase ny Cond:tope. Hen
old hin the Pecommerdaans bere never Bllewed and my inJuty 'S gettin worse He refssed 4 Flay
ie Cedrmmiendaifias well ond refised to eReCme yc specialy onrelopedc cure.

LAX), JT asteodot deferdant mab Sending neo a temency/aom he ortered-forme b be sen? pte
O-HMeCY And atuen remponany predicarty). Tun, ten talon back to the Same cell and lef? ther?
0S Socanothers hoor’, xis SuHetion From trenendays fain, dizziness, cd an Citing headlac
3). \ hile Lwas inthe infieeaty Tevolvinedte every rider 7 saw tut my fight ley isa, hor}
ig ‘and thot in) 2, Nays Were tovenot rny fig bt emp ushile Lwas at Mert tus Medal centet
Tals informed them thee because the rod ogist could not (Ue aut chovit fecalc/tran?
OC Aare on. chostic Dchenrtyel 16 thet Were eormendat ods made +5 Conducta Suse boat Sca
oc traged wllde lod cellsoan inorder ty definite diagiose muy Condition. Ta Iso informed ther that
the Teoumendatons were neve follued ori inluny is acting tnt Se. 1 They fefustd 10 follow)

the PecommmendactionS as, well and refined tn refer ar seciie specialty orbedhneic (ae iorme,
190), On Sctober5 a6) 19,3 sulted a slacal| request clay, “Zam Constandy in fun in both.
leysand’T lve Swell Ag Ths blood pressue Medicine Is. hot Zantoolling my ‘oh baleod pressure

arid Lam haiien dizzy Sells and headaches, Curent meds $f] rot wel hia

IN) On Ochobtc by 4619, Lam Seen by 10, eameeetngBe 8 1c cal) nurse Fae my Sich call Subro Ped of

eats Despite m me beg refered ty abruiet Tomy Not Seen and was trated 4 KCL on
ers] ana.

VQ) Gn Naver | 2659 Lsubmnita Sick call tonployna Hh ny legs Gab ard Lan hovig
iz Spel My ela has euied and Teed ereed. Tals hae rot beer getting blood esa
medicine! The le savor} of my fight es thet Heep Scabbin and bleeding?

113), On December {7,2009, Toy Seen by defendant Monica Stalhcort Fivea chronic cave Uist Dux
This Set, Lstacted by nina 7 edesendant that I have Ges no? been Getta my blood press we
medicine byt when uns tai the \isino pri) and nor vas Tus st ekgerincing, headaches luted

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 31 of 39

 

 

 

t isk iin. 9 eye she gfe ty Ca con Taunt ofa adverse effects sand | BABS the. medicine aiid
“Shere Wher Z was eee Orting 19.2019 ano ye medswerene wall, Pitnen Sae tells me
he 1S Guin ta prescribe SB.niy oF elon I Lina het thot Zions feowtly talking 125 rg of eowiland 7 wean

Lotfi She ignated mae ind nesaied this 9 96 T hen wert onto inSara hee Hob Thad zy pecRirteda} —
Lest, res! emt an September a, 2018 and thet evensve new bene formatan ins Pound over} eta
Liahe leg ulhere Rd b LM nod jnstrfed 20 andere Dyas Mile by wise SFE ia X07. Loss foomed het
thet oProuse the redislost could nok le cu) chronic vecalotturt or acute on cheat Osten yells there were
_(eonendatin made Zs cansider a3 le ote Soar ot tage whit boo el scan Hr haves nat been a
oe Per vieainy the aS ecvisit sommury fer she fares pcan my ight Fo ees
it et me Tot sei Liye ar ae eb (ore andre fuses to fallow the reconmendatos mode ofr ech  Coneen
RD BREED 15, ry Cighctleg

a) Tedd hd od December !3,Ahl9 — Jonpary 7, 20), Twos denies the bland pressure neds
“ond ela Hat defendant Sal sich oreseihed. Aer He rsh tech oF hob ecu it oneoF dhe dane
Dok Distr ses infotnase tit defendant Contec Rx Pham Senues Inc i pefising usando ry rest
_188),_Oa Denier 36, iat ae by defendant Litell whol told Har Lat @ had nok bee sen
—FROEim PN bg it geste nts nscebhe elo resulbed on December. 209, nd-Hac I have bee SufFenn
__ Trt eda one Uncontelled pain ines gt thigh hi pond Make che. ten Fads cut Tet rat
_Wsos Sent to a Comedtonal faul:3 ttt hove nen even been housed athefae. She fen zells me she would
saben only efit! sequest orm each et she neverdoes, Zdidnt get titi) Melle howard

Feqally Sobel eA oily fel request term on January 5, 2090,
[V. CLAIMS FOR BELTEE

4b), The fhintff realeaes and i rtocporares hy Pererence facugeaphs |= “195,
, The actions a4 Zest Bulerin ling false msbelar rep furtannd tecotmendag “run-up char against
the Pai F inodec td porishhinaed ial ate Guin rt For haw wig filed a. ee Pauaunsty arian clot f vislated the
pints (ight under the Frestand Surenld Rmendmeny-Hy the lt les Const uton and constauted amos tegen
nd the imentiona jnFlictionof emotional distress Under stode laud

 

   

 

 

 

 

 

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 32 of 39

 

 

198). The actans of Nae ral) Hath S bia focHeRan in recommend.ina and cApOROy nd, Gdmin's iat
—Scyresation ror noun toroped “pand False disciplinary Charossin order ty punishand retaliate Maga
the oboe for having Fj eda. languid Against Prison Saf viglated theo Dh fPs rights under the Firstan
_ Sou Heent amendments the United States Const and cans grass eo ligewe andjor the intent
_ins)chol of emotional distess ynder stot lows,
199) The achons of Deferdan’s Powelland Nude, in tnspart ig the p luncti¥E in.an unsafe Vehicle ft efi
tb Sttagh iia Seatbelt and then dt cecliessly iolarted the ol Ms Fights under the fourteenth
Drenden de inte Stakes Conse nel Cnt Hale qs ne neg/.qene andlor dhe infertonal infliction af amy
ional distress er She law Lif alo violate fe che F coh under the Americas with disable Aetand-the
 Phobiltation Ret.
268). The oct oF Serpent Bryon}as the sufi oe dered paws gtd NuFed lowing Her Suborinet
1 continunsl by transpurtdedaers and ines in an Unsafe Veble Const tule del pee nd Foren a anc

 

 

 

9085 NEI Lene, ANd Cont buted 10 ard de wnely Casta the abeve-desur bed violations OF Plant FF Fights

al) | ) The a Ot dekendant Aiiligh iO Feconmedi Tnunped: “Updiscrg iy chases be hrewghtagains the
hak inoder ty un, Shy delet and PPlaliate agowst h rf for eles his Cg taseek rediess front He: frSon rhtoug
_WeoF the gr Satara Syste andlor to punish, dee tad petaliacle aya hi hiry fochaving Filed a Jawsswit agains}
_FfiSon CF yioaded He pl © fights nde He Firstand fourheenth Amend nect-fy the Unted sfuctes constidybi
cn ConstiAv€o gross. Neg gQILE an lat Phe intentional nSlich'on of emohiona al distress under Stade Jaws.

Abd), The acdion of deferdany Thums in Gurhorizing the iit FP fa be housed inca cell ast now Uns aly
tos 0 ond Rig sallow hi 4 aen local credi¥s pam a|| 0 gf effort to Punish, delet, anid fetaliate am

inst Him fot CXereising his ght Yo Seelt redress Fame prison theuah Use af Phe prisay greta Sister) Anat bon
ih, deret and fetpliate oes hint Foc hag F led. Joni agains} prison suff violated the fh lant t5 rights

vide the Firstond foucteenth Amendacnt-to tte Ute ucts (onstituhungnd const fe SS eg linence andy

the intentional infictonof emotion dishessunderstate law,

all) Theactiots of defendact Hall q indentionall yin retry with medica] frewinnd once f ectihea, Fo.) ty rent
Re sex Naot intervene 1 Stop the mswseok ine ctlutning ght inJentof hepa heres halon!
the Olaingiff fered immediate medica arention forthe inleries he reveved Fron the misuseof Brive vidal
the 9 Plucis Chats unser the Firstand ‘urteetdh amendment tothe Lin'tedstufs Lonshianin \itated the pinta’

 

 

 

 

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 33 of 39

 

 

_SightS.undet Reesicans with disabilities Act and the cehahilsketion ackamdl constituted gross nesligane 4
_ondht he intentional inflictlon of emotional distess under sade lau! _
| Abt) The actors of deferdoat Jocldson in vn-tetionaly interfering with gipescr bed medica reuinen, Sunnon
09 arLemersency Fespulse eam) tactica) Unct news te use evasive Bure and tae fina tointervened
_~Sitop The misuse oF Fore a8 it happened rightin Frontat Hef efusing to then afows dhe psot ty rece

;_Teeded \mmedete medal] octtentian Sorthe induces he sustatead fon the misuse of Rute and refusing trallad

ihe plaintiff (ehieS throvoh the Chang Comma) Vileted the flaunt FES Pights under the Firs and-ucheenth antena

tick fone Uae Shute const tid cleanest atLess tote Cocks uloloted the dlink’ rights under fhe
fi th soit Aca ert doo Oa Const gross nego andor inferba)
_IviGORoF emotional distress onder Site al, nm

GI), The acns of defadartsTely Lea, Hines le, Solaaan aida John doe Convectital office? whose nan
tS bela tobe bot? ia using Qycessive force agaist Hie flainhP and Hen refusing foc lain Gage ree
lu nee econo Foc ines he suid fom the mse of fe nla the plait
ig ti eisai he et fost ih the plum rahks
lta thetic with Doh iis Ack and the PRhabildation At, and cotter gross negligence andor ga

the tao) aflcton of ental dishes understute loupnd8SSauthand batery

Ab). The acti nS OF defensin Hictso7 in ipplowut ia eee oa luna to continue agar tee/tand pace
04 allnganicdeadin mapers oF BUBTC' Enteryny (esponse tem facial un? fo assault inmates ihe
__bel ee cdagerte ith Baltimore City Police an the Conspining agua fo retaliate aac Phase they

_-AGSaul ted Con tied int) recssness, dl bere jn een anlacaess.ne gene td Condnbutest

 

 

 

 

 

 

 

 

anu Ordkoweely caused Phe abnie-desosed excessive UseoF freandassabtFand hostery,
ANT) The actions oF Thomastilans inl dandsctn the Phin? disciplinary hearing and the octlomas 0 defend
Tut Randolgh sn SuStainina i violted the daintsF?s rights ufder fhe First and fulteath amenatert to the
United Slats Constttion Violued Hie paints righ's under the ameccuns lth disabilibes Rep arddbe reba
blah Act, ond consttvte gress neghiganeanolot the iactenional inflict cof enna uta distress under sade aul
AUS). The Sab of eS aco hiked amytathet ated acura the linus poder oF
fiySicalolovse oS ineites by defendants Too, Crousfocs ines Pen, Solononand Mcksonconskdsted —

USS NES apnee and ot deh berate ind erence andjoc tact Aotetzaton and contributed fan

 

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 34 of 39

 

__PUOximetely Cased the abnwe-deseribed CXessise WeoF force and assusttand battey,
Adi), The salute. oF defendant Randolgh tp gcron bet Ange! edie thot BEBICS conditions of: continenentald
_UnSortany iahonone, and Sore, tha the J] us danarsly overruled andthe ned ace Syston wus.
_jnadeniad®, aNd tha} BIBIC's Sto FF andthe members oF 45 emteryenty response Peam/tackual unt lead a long

| Standing poctern and grace 0 assautieg gad wSing Various Petokatln techies oainsnmeeS culo had cooper

ited udith paltinor® City Poli? constituted gooss negligence andOe deliberate ingiFforene andlor dauit avd
20.00 Combi! teand provienrely Caused the above-described violations aF the Plant fES Ces
\-crnd the saloties Susdained.oy the Plain fas wel) |

_ANb),_The flute of defendants rest and Moyet 0talecton fo ot ant f Aheloy, Cri
_Wigespead, and unconstitutional patrennand mele ot BLBTC's Stak and the mebeisaF its caelgen:
Cy) fesponse team /tattoa! unc assaulting and Using Varios fetoltaton tacts against iamones ue had coopera

_usith Joaltnte Cty folie constituted o mg Ne angele inde ane facet Aythane-

 

 

tion Ad. Conti hu tedt0 and Oroyimebey Caused. he above-described wiolakenS af He Olaint PS rights and
‘he inhutes sustained by the faint FFos wel | |
All). The Zoiluefcefndint: Batinnte ivan its poy-mabin officals toacton fs Uwakelge Hat BI
(5 Conditions of confinement wee Utsaniary, inhumane, and wrisue, toe The Jal uias dangerously Over:
LQufbed_ond the ntedal cre system Wins iaadequate,and that BLBIC's Stafkand the members of 45 emergency re-
_Sponse tearful vet hac. long-standing perernand practice of assuutting and using Vat fetaliation
_-FOCECS ayant nes who had coogeatéd th Baltimore Coy Police constioted ams negligence andor
_delivetre ind erence ondjof tacit Rutheriaatan, and. conrhbuled 10 and dryimaely causes the 4 bove-dese
Cibed Violations oF the plaint-A?'s Pohl and the induces Sustained by the glalnt Sac wel |
4\3)._ Defendants Mover Pesntlt,and Bandoloh ae also able Facthe actions of Heir empbyees
finn oe cacti esprit under Safe Jaws,
AS), Theachon's of defendant Abiodun described ithe Compbint violated the ploinhFES cits under
_the Fawckeenth Amentmert do te ide Shs (nasa itlated the Olin Bf rights under the jemericans
_usth disabilities Retand the (ehablliarion Act and Constiteted ma) mackie andor g oss nealigeace dl
_the ioferctonal infliction of emotional distress under State Jaw,

_ AN), The failu of defenlant Medical beclociet BURL. n Saeed erie thax? phintife

 

 

 

 
 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 35 of 39

 

Ved netded treatment desprte having Maasledge of the plant? serious medical needs, violated the punt
ffs Tights under the Fourteenth Anendment to the United Skee const tut, Violated. the pluintiFPS Piahdsunt
2h the Ameritas ulith disabilates Neband the Pehabiltation act, and constituted Neglivencelmalpractice aad
OC. ATOSS. Neghgenlé ajnyof negi.gentor intentional inthctiotor emokonal déstress under State lad
“28)._Th chi det une nt Zk Bresette elan
hes under he Tintand-zoocteenth Amendntnt to the Divted States Con stitutianand also constituted grms
_Neg.gth ondlorassauitand barttery and/or intentional iazliciot ot emottonal distress ute state lal
Alb), The actions of derendamt Mulugeta hal described in the Complunt violated the plaintizt’s right undet
_the Ecoleth ond fourteenth Anendnen tothe Uncted States Constfutag vlolded the paint ¥PS rights under

__e.netans with Disabilities Aetand the Relab ltabon Be, ted consttoted neglgence/ malpractice ax)

I or gentar intentional infliction 07 emor onal distress under Stute Maus

 

_A1). The failyre of defendard Medical dietoor MRDU to ensure the plantizt reeved needed teat
Trent cesglte having Manledge os-the Plat. 2Ps Serious. medical needs, violated the Alawar righ
Under the hin andfoorteen ih Avett} to the Uavied Sates (onstuti ior the lied 7s cgnds
eC te Aueticons widh disabilities Act and the Rehabil-on Achatd constituted neqligenee inal
UE and lot gros$ neahuente endfor Neghaeitoc intentional inActon of Covotona] ostess onder Sie lawl.
AN), The octonso+ defendant Dlewole described in the Camplin ulolated the plaini PS rabds under te
_Exghcthand fourteenth Rmendnent tothe Une Safes Const ater, vile the plain APS hghts nde he Ae-
Tcans.ubithaisabllites Retond-the (ehubllMaton oct and corstibaed negligene ane/htg ross negligence a)
OC Degligentac intentional nflictionePenotional distress under State lau’ |
UD Ur. efniat Mi th aa aa i pag a aa
_Aebyy 0g necesiny meal tenth et ss the Sates Otte OF healthcare Ths Untonstit
fi pe pie a Cae ey hi dictated the actus ar manyor
_The defers hile los He State's prouiderot healthcare, Cort buted toad ey. mately guste the

_snoeuoe medial Care cls deserve ints Comput ut December, a0 Deen Lex old Het S
S Tne sabolinble foc the actions of ies employees pursuant to fhe dectne of Besoonden? Superior
_lOqdeC Siete lawl cel as such, the Plain 5s seeking indema:Sication fiom Weytatd Heuith Soon Tne Farihe.

Actions oF Semple atl erdas The Sate Marya’ Paseo Heli Cae

 

 

 

 

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 36 of 39

 

dal), The wctions of defendant htell violated the plain cits under the tight gpd fourteenth amanda
ny tothe Yaited Slates (onSTiHUt) Yiotorted the plant's rights uveler fhe americans with alsablites Actand Ae
(Phobil futon act.and Constwted neghgence andlor gress negligene and/el nealgentor intentana| inflvtion oF eam tan
O\| distress under Stee haus

+

_da})_Theactons of deterdonls Bich fon) Jami and earimogy Volated He lint: nabs under thecal

 

nel Fo(teenth amendment tothe United States Const totion, uo ced the plain igs rights utder Pe America ui
JisobpiliesActanel He (habitation Ay orld ast constioted negligente andlor grass nealgane annelor” Negligent
oC wnrentional inFhicholl oF ervational distress under srecte lan!
42). The sefuslof defendant Crist to hides Gharommecantinan Neco authonze the reconme
Tided Medical Scans inatdertodeSiactely diaanue me lant FFs CondHono his tight femur violated the
_Ploantiff’s figs wider te fourteenth meta othe Unite Stes Const? Voladed the plant FR rights
unidet the fmetions uiedisabilies Actaral the (ehabil kon Achand als ConSttaled nea\igenctlmulornctice
Ue f0f G10 negligence andlor nealigent or aterm faflichan of eenrconal dis Hess undet Sate lau.
403), The foie oF defend Eruse Aldangand The heart Capon med cal dvectl to ens the pln
“feteued neerled -reatneng cee having Hille oF te lout 2B Serio edi calneeds violated the pon
4's Chats under the Eighth and fettenth Aoenninent-2o the United States Const ila the fut
Foes under the Rrvetgans with disabllites Rctond the fehabil data Acf.and danstitaded nealigence/
maloackandlor grssneul.gane and/or Nedl.gentor infenttata lin flicken of Croton dishess 3
dat), The actors of deftrdart Biv inadoptingaUtilcaknn Yeuew system fue SpeGais? constitan
Gnd sutaety agora thar operates fo lin-tearEas muthas possible and her Failure tncorrect ite
TO Lutes oF the medical traching System ad to Lone the fale oF medical holdcand coordination or
Docherty up bebe prisons Const tuted deliberate indiFFerence and/or gross hegligéNcé, and
comnihutedte ond HAtlmately cause the dlaink tabe denied reeded medical care tar his serivus
Medical NREAS andsutfer Sec.aus Physical and-tnolmal jnluesafld d epruarM UF Sfeghes
a5), The actiansof the renters oF ne Uiilizatton Maraoement view panel denying ness
_O¢y ag Gre EB Specialty of Or thopeat Core Violated the Plait sf $ (i heunder He cians
+o the United States Constitoton Wilaled he PlantifFS rights under the americans with

 
    

 

 

 

 

 

 
   

 

Foscteenth a
_0U salltes Nekand the fe tation Ae an contin neqligecemalprctce andor gress egligende and br eygeny
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 37 of 39

OC intentonal emotcnal distees underState law) _
Ad, The acions.o-Fdefendarrt Assistant Warden oF NCI-H in fuliag toensure the pluuntitF was transporte
_Tohis needed feconmpnant medica gp cr Const tuted gross. négligence andere ind eran
“no ota ante tama gen eh se des,
DEMS front and Suffer Phystealand emotional snucies, _ ——
Aa), The actions of He Jo nt Doe dispensary nuises, Mate desir add Sar Johnsonsioluted the plarnti7i5 Nak
Vode the rst, taahdnand foveteenth amtensivent to The United Slates Conch futon alate Phe Olint's git
Uneeehe dme cons withd.sabilikes Actand he febabilittian Act afd coastete neglgence ond hanes
edicenté and/or the nedhaert-ocintentiamlinflicton of emotional distress -

Aa), The ackorS o£ Both Canbelland Rruve ford violated the pla nk AFsngids undecthe elenth and feurteondh
_Quiendntett-to the Dated Stakes Constitution, oolated the alan EFS ands under. the Americans walt sab lites
Acranthe Rhnldaton Ackan d constited neghgante andbcgrussneglgaceand be Megligen tor in tertang inl
Ereoho sentytana) disess unter Sta a | | |
24) _“Theachans ofdefendarts Matera, Ray

‘Fourtenth Anerdnen? tothe United Ses Const tana ate the pluintifhs pants under the Americans with alsab ite
_Actontd the (elubi|dalt Act. and constitoted pegigencelnalpachce andor gross ney ligente gad /ecentor intent:
Loft] .nflichan oF emotions | distess wider State laud.

230), The flute of defendant Lleot fo ensue te plaintiff received needed: ecrmen? despite having bnoded

GE The pints Seto med ca| needs, Viale the glaahfP’s Nahts under the Eighth and footleenthgmnenndate
it 0 the United Stores Const uta) violate Hhe plaintiths nants under the Americans with disabilities Actand He
Sebel) tarol Acton! tonsirtured Nes\igence| malpractice andor 4r0s Neliyence and/ot- Nesligeutor intertiona|
inflichon oF ertional distress under Sate law
A3))_The refs of defendants Ves Cancel and ily renely the plain Coles inadequate media
_-Cofe dese aaiting Mnowledge thitogh the @ dena Stratve Renee) Rocedu’? violated the PlaintoFes CughtS ond
_the Eighth qnd faifenthomendnert-to the United Sues Cnstbuton violated fhe dlandinfs eights under fhe
years with dsaalses Acton’ the fehabil ation ach and loitured gross Nealigan andor neal geno? in Heat
onal inPlcion of erctiona| distress onder state laut,

84), The actin nf datas Stllueoh and Goode vile the plant 7S rhs mae He gl an four

 

PR eb MN I en AA pe pe i pee

 

 

 

MTG ald Tabul/ violated the plan teES rants onder the Cakthand

 

 

 

 

 

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 38 of 39

 

 

Talk Amendnen} fo. Phe ited Stak (onStitot-of, tuolated the glaint Hor snightSunder He A ranzans with
, _disobl:bes Act and the Rehabi:tation act and const duel feahigentelna| orate andl ts realgenee ga
Jo eignt tendon ofc emotional d shes under Sale au?
333) Tie Hiren’ oF defends Jane doe dispensay nurses oF ACL gntd The Correct Ry fhagmacy S envicess
| _idtel the luntFF§ Colts unde the Eignth and urteenth amendment tothe United Saks Lon tise
| violated the 0 pleut ttf fights under He Arnetians uth disables Acs and rehab toblenach and consthee
_ealgent andor (OSs Ney! gene andbe Hes) gent or nventiona | infliction o£ emotlona) aisivess under State lays,
2 4). The Defendan?Cor'zon Heultl has 0 6 polioy facie ar tus oF denying anor delay ig necessary
re al [fis re Sade’ Crt health Cave Froid This untonstidufona goto, prachie or costing
Seca hii ed and ore dicts the actions of many of the deendants vio Viol
atcontinespleethe phuntit¥ 5 Nig is under whee Phan Seuneenb) Ameren) 2 the United Sk
Constiseton and the pili £5 right Un sider the Sneriuns sth disabi tes ckand the pehabill Pure Ach
_Dererdant Correen lealth is also Kable fac cn Fis lye sn in the dochine oF Bespond

| Cot Sugerior Uriler Sade lau ond as Such, The pluntt? »'s Sel jn icdemnificartion From Conizen Health Pat
| head acho af 5 Ep layees. :

AL. RELTEF REAMESTED
—WHEACEORE, the Eloi tiF¥ respectful aves ths Honsrabie Coark Td ere dgnent.
fh. Wb AANTING the putt dec e te o al kts tt i ach anclomssuas desunbed

The Sh i fy lant.
LSSNEq Pre hinnaryand fermanet? In June) dices ig detendants oF zeal 1 teil
armane ar the pink tobe Ckgvined bya qualinied Orthopedic “Speci stand to Abstain Fue that neat
Pspecalsta ant evaluat oF the londitono$ He Plandifs right ley and a Course of Heabnend

hack wil festote and pinta He ful) Rudin this right leg. api © camyast "with delay the treatment
(ecommended OucSuant to that Lote

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00208-CCB Document 97-1 Filed 03/19/21 Page 39 of 39

 

©. LSSUEQn Trlunchon ex CLANG) ng. the dsladhi nr Conuichon described in te/S Covi

ett PlaintitF's Tasthtonal recohd
ard Compensaronyd nMHOES, Jointh N/aind Several agawnsteach defend Radant far lain:

OhySica) and emorrondl in Juries, mag
)_Aosarel Pon itive damages ¢ agaunsPeach Ch role defetdurh
GE). Fioinst sees a Jury Tia] ona issues es able by Jury

3), P laint:Faisy Seeks recovery Costs 0th Suan id ony omher beth lourtdeens
__lustprper and.eguituble. |

  
 
 

 

 

Vorsaut 305.0517 Tb 7 are winder the 0¢1 ily 07 pen y Pap the Fore gai

1S True afd Conect either by my bg vu! Mnowlédge or on jafocmationand belief.

SI GNE 3 Tit Sth ay of December 2020
Habs hin.
Signatuteof Plan ve
Nocfiz SHeang Wectins,
Erinted fall nan of Plaintifh

1370] Roxbuty Road Hogerstoiin Many land ATH
__Addeess oF PlaintiFF

 

 

 

 

 

 

 

 

 
